Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority or domestic benefit based on an application 2015-105158270 filed in China on August 20, 2015.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document Endo et al. (JP 2016070574 A) herein “Endo,” in view of Japanese patent document Yuki Mochizuki (JP 5814784 B2), herein “Mochizuki” (also related to JP 2013137120). 

Regarding claim 1,
Endo teaches an air conditioner (air conditioner 1) that includes an indoor device (indoor unit 3, Figure 1A) including inside a casing an electrical-component box having electrical components accommodated therein, (Page 5, last paragraph: “The indoor unit 3 is provided with an indoor unit control means 200. The indoor unit control means 200 is mounted on a control board stored in an electrical component box (not shown) of the indoor unit 3.”) 
an indoor-device heat exchanger, (Page 5, Par. 2: “Next, the indoor unit 3 will be described with reference to FIG. The indoor unit 3includes an indoor heat exchanger 31…”) and an indoor-device fan (Page. 5, Par. 2: “an indoor fan 33” and figure 1A) to deliver air to the indoor-device heat exchanger, the air conditioner comprising: (Page 5, Par. 3: “The indoor heat exchanger 31 exchanges heat between the refrigerant and the indoor air taken into the interior of the indoor unit 3…”) 
a temperature measurement device to measure a temperature of the indoor-device heat exchanger; (Page 9, Par. 1: “…indoor heat exchanger temperature sensor 78.”  Figure 1A) 
a processor; (Page 9, Par. 1: CPU 210 and figure 1B) and
a memory to store a program which, when executed by the processor, performs processes of: (Page 11, Par. 3: “…the control program stored in the memory | storage part 220…”) 
determining an upper limit of a rotational speed of the indoor device fan on a basis of a temperature of the indoor-device heat exchanger measured by the temperature measurement device, (Page Par. : “When the detected value Tc of the indoor heat exchanger temperature sensor 78 is equal to or greater than a predetermined value Tcs, the rotational speed N of the indoor fan 33 is set to a rotational speed larger than the extremely low rotational speed N1 that is the first rotational speed. If the detected value Tc of the indoor heat exchanger temperature sensor 78 is less than a predetermined value Tcs, the number of rotations F of the compressor 20 is the maximum number of rotations. If the first predetermined time ts1 has elapsed since the operation, the number of revolutions of the indoor fan 33 is greater than the first revolution number N1, which is a very low number of revolutions, corresponding to the ability requested by the user. Has been raised. Thereby, the comfort at the time of heating operation start can be improved, and rise time can be shortened.” Page 13, Par. 7: If the detected value of the indoor heat exchanger temperature detecting means is lower than a predetermined temperature, the indoor fan is rotated at the predetermined speed after a first predetermined time has elapsed since the compressor was operated at the maximum rotational speed. An air conditioner characterized by being operated with a number.” See also Page 7, Par. 5) 
Endo does not explicitly teach that based on the temperature of an electrical component box to control the speed of the indoor fan.  However, Mochizuki does teach to executing control to operate the indoor device fan at a rotational speed equal to or slower than the determined upper limit so as to limit an air temperature within the electrical-component box to a temperature equal to or lower than a rated temperature of the electrical components.  (Page 5, last paragraph: “Indoor blower 4, once the operation by the blower control unit 6 is stopped, the driver again is started by the blower controller 6. Thereafter, the temperature value T1 of the blower controller 6 is detected. Temperature value T1 is, If it exceeds the threshold value X (eg X = 100 ) (Yes at step S230), the indoor unit control unit 5 displays that an abnormality has occurred in the remote control (not shown) (step S240) . And, the indoor unit controller 5 transmits the (second corresponding to the value in the present invention) control signal so as to lower the operating frequency of the indoor blower 4, for example 5Hz to the blower controller 6. Blower controller 6 controls the indoor fan 4 on the basis of a signal transmitted from the indoor unit controller 5 (step S250). On the other hand, the temperature value T1 which is detected after the operation is started again, in the case of the threshold value X (eg X = 100 ) or less (at step S230 No), and continues the operation of the indoor fan 4.” Examiner’s Note – T1 is the temperature of the blower controller which is an electrical component and based on this temperature the indoor fan is controlled. See also Page 2 last paragraph – Page 3, third paragraph. See also other paragraphs, such as Page 3, Par. 5 that teaches controlling an indoor fan 4 based on T1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the air conditioner with an indoor-device heat exchanger that has an indoor control means with an electrical component box wherein the rotational speed of the fan is operated at a speed or low speed based on the temperature of the indoor heat exchanger as in Endo with an air-conditioner that controls an indoor fan/blower based on the temperature of a controller that is the electronic components inside a casing 2 as in Mochizuki in order to control the value of T1 based on the indoor fan speed which protects the blower controller. (Page 3, Par. 5) 


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1; and when a temperature of the indoor-device heat exchanger is equal to or higher than a predetermined temperature threshold, the processor determines the upper limit to be predetermined first upper limit, and when a temperature of the indoor-device heat exchanger is lower than the temperature threshold, the processor determines the upper limit to be a predetermined second upper limit that is faster than the first upper limit. Claims 3 – 6 depend from claims 1 and 2 and therefore are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Thompson (US PG Pub. 20050268628) teaches an indoor heat-exchanging coil that relates the maximum blower speed with the temperature of the coil.  See paragraph 0031 – 0035. 

Inoue et al. (WO 2013001829) teaches an air conditioner with an indoor heat exchanger and an indoor control box with a temperature detector and controlling a fan based on the control box temperature. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116